ORDER
Goldberg, Judge:
Upon reading defendant’s motion for rehearing and plaintiffs response thereto; upon consideration of all other papers and proceedings and herein, and upon due deliberation, it is hereby
Ordered that defendant’s motion for rehearing is granted; it is further
Ordered that this Court’s judgment, entered on August 23, 1993 in conjunction with Slip Op. 93-169, is vacated and set aside; and it is further
*111Ordered that the parties shall, within fifteen days of the date of this order, contact the court for the purpose of scheduling a status conference in this action.